2018V00421/JMA/jw

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA, : Hon. Esther Salas, U.S.D.J.
Plaintiff, : Civil Action No. 19-20355
v. : DEFAULT JUDGMENT AND

FINAL ORDER OF FORFEITURE
$152,471.00 IN UNITED STATES
CURRENCY,

Defendant in Rem

WHEREAS, on or about November 15, 2019, the United States filed a
Verified Complaint for Forfeiture In Rem (the “Verified Complaint”) in the
United States District Court for the District of New Jersey against $152,471.00
in United States currency that was seized on or about January 15, 2018 (the
“Defendant Currency”);

WHEREAS, the Verified Complaint alleged that the Defendant Currency
is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6),
which subjects to forfeiture all moneys, negotiable instruments, securities, or
other things of value furnished, or intended to be furnished, by any person in
exchange for a controlled substance and all proceeds traceable to such an
exchange, in violation of 21 U.S.C. § 801, et seq. (narcotics control and
enforcement laws);

WHEREAS, on or about November 25, 2019, the United States filed a

Notice of Complaint for Forfeiture (the “Notice of Complaint”);
WHEREAS, the Notice of Complaint stated that any person who wished
to assert an interest in and avoid forfeiture of the Defendant Currency was
required to file a verified claim with the Clerk of the Court within thirty-five (35)
days after the date the Notice of Complaint was sent or the date of delivery, if
personally served;

WHEREAS, the Notice of Complaint also detailed the procedure for filing
a claim and answer;

WHEREAS, the United States learned that Jose Enrique Polanco
appeared to have a potential claim to the Defendant Currency;

WHEREAS, on or about November 25, 2019, the United States sent
copies of the Verified Complaint and the Notice of Complaint by Federal
Express to Patrick J. Brackley, Esq., 233 Broadway, Suite 2370, New York,
New York 10279, counsel for Jose Enrique Polanco, as required by Rule G(4)(b)
of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, Federal Rules of Civil Procedure;

WHEREAS, on or about November 26, 2019, Patrick J. Brackley, Esq.,
233 Broadway, Suite 2370, New York, New York 10279, counsel for Jose
Enrique Polanco, received copies of the Verified Complaint and the Notice of
Complaint;

WHEREAS, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of
Civil Procedure, Notice of Civil Forfeiture was posted on an official internet

government forfeiture website, namely www.forfeiture.gov for at least 30

2
consecutive days, beginning on November 26, 2019, notifying all third parties
of their right to file a claim with the Court within 60 days from the first day of
publication for a hearing to adjudicate the validity of their alleged legal interest
in the property; and

WHEREAS, no conforming Claim has been filed within the time required
by Rule G(5}(a) of the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and 18 U.S.C. §
983(a)(4)(A) for the Defendant Currency, and the statutory time periods in
which to do so have expired.

IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED:

1. THAT a Default Judgment and a Final Order of Forfeiture is
granted against the Defendant Currency, namely $152,471.00 in United States
currency seized on or about January 15, 2018, and no right, title or interest in
the Defendant Currency shall exist in any other party; and;

2. THAT any and all forfeited funds, including but not limited to
currency, currency equivalents and certificates of deposits, as well as any
income derived as a result of the United States Marshals Service’s management
of any property forfeited herein, after the payment of costs and expenses
incurred in connection with the forfeiture and disposition of the forfeited
property, shall be deposited forthwith by the United States Marshals Service
into the Department of Justice Assets Forfeiture Fund, in accordance with the

law.
The Clerk is hereby directed to send copies to all counsel of record.

f i wat f
ORDERED this." day of Ware 6, 2020;0m
¢ }

a . /
Jk ie
Z CANKY

HON/ ESTHERSALAS, U.S.D.J.
United Stated District Court

 

\

\
thas
